Citation Nr: 1536460	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1981 to December 1985 and from November 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

On her June 2010 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with her claim.  The Veteran was notified that her hearing was scheduled for May 2015, but the record reflects that she did not report to the hearing.  There are no other hearing requests of record, so the Board deems her request for a hearing withdrawn.

In August 2010, the Veteran filed a claim to have her fiduciary replaced.  The Veteran asserted that the current fiduciary, L.M., was not disbursing the Veteran's funds properly and she had unpaid bills as a result.  The record does not reflect the RO took any action on the claim.  

Over the past five years, the Veteran has presented coherent, specific examples of L.M.'s misuse of the Veteran's funds.  See  August 2011, October 2012, April 2013, May 2013, June 2013, August 2013, February 2015 reports of contact and correspondence from Veteran.  The record does not reflect that the RO has attempted to adjudicate the Veteran's August 2010 claim to have L.M. removed, or taken sufficient precautions to ensure that L.M. is not misusing the Veteran's funds.  

The Veteran's service-connected posttraumatic stress disorder (PTSD) is currently rated as 100 percent disabling.  The Veteran's service-connected mental disability has placed her in a vulnerable position, causing her to be at greater risk of abuse and neglect.  VA is required to act in the best interests of incompetent veterans.  See, e.g., 38 U.S.C.A. § 5502(a)(1).  Further, VA has a general duty to assist all claimants.  See 38 U.S.C.A. §§ 5103, 5103A.  The appointment of a fiduciary is an administrative decision subject to the appellate process and review by the Board.  See Freeman v. Shinseki, 24 Vet. App. 404, 416-17 (2011).  It is not a matter than can be "laid to rest" with a single telephone call.  See also Solze v. Shinseki, 26 Vet. App. 118, 127 n. 13 (2013) (Lance, J., dissenting in part) (stating that the "growing consensus outside of VA [is] that the fiduciary system is broken.").  It does not appear that VA has fulfilled its duty to this Veteran, and thus the Board strongly urges the RO to take action on her claim.  

The issue of whether removal of L.M. as the Veteran's fiduciary is warranted has been raised by the record in the August 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran is not competent to manage her own funds without limitation.


CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of her VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A.  
§§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U. S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA does not apply to this case.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

Competency

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2014).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  
38 C.F.R. § 3.353(b); see also, 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).  

A notice letter proposing a finding of incompetency was issued in September 2007 and the Veteran was notified that she could request a hearing to present evidence or argument on this issue.  Following the Veteran's submission of additional medical evidence, the RO found the Veteran was not competent in a December 2007 rating decision.  A May 2009 rating decision confirmed the finding of incompetency.  The Board finds that the RO complied with all due process provisions of 38 C.F.R. § 3.353(e).

The evidence for consideration includes service treatment records, VA outpatient treatment records, reports of VA examinations, and the Veteran's statements.  Upon review of all the evidence of record, the Board finds, clearly and convincingly, that the Veteran is not competent for the purpose of managing the disbursement of her VA benefit.

An October 2007 VA dermatology note shows that the Veteran presented complaining of "ink dots on my head."  She stated that she has plastic over her head that is preventing her hair from growing normally, and that the visible hair follicles do not represent hair but ink that was sprayed on her head by abductors three years ago.  She denied shaving her head but did admit to "scraping it with a razor to get the ink dots off."  The note states the Veteran was well-known to the dermatology clinic as having a history of delusional disorder.

She told a VA psychiatrist in October 2007 that she did not understand the recent notice she received regarding her competency, and she planned to contest the finding.  The VA psychiatrist noted that there were some concerns about how she might spend money on medical treatment.  The note further states, "she believes there are implants in her eyes that allow someone to view her information remotely.  When asked how she manages her finances without looking at her personal information, she said she tries to keep her finances simple, since she doesn't know who is 'on the other end of the scope.'  It is notable that at present there is no evidence of funds mismanagement.  The veteran is currently managing her money independently and is in compliance with her budget and savings goals.  She has made progress in paying off old debts and accruing savings."

Another VA psychiatric note from November 2007 states, "despite her diagnosis of delusional disorder, she has not given me any indication that she would be incompetent to manage her own funds."

A November 2007 VA ophthalmology note states, "Patient with known history of delusional disorder complains that devices have been put into eye.  There is no evidence of foreign body or ocular trauma."

A mental health note of November 2007 states that the Veteran is a resident of a "transitional residence for homeless female veterans.  This letter is to confirm that the Veteran currently is managing her money independently and is in compliance with her budget and savings goals.  She has made progress in paying off old debts and accruing savings."

A November 2007 VA mental health note states that the "Veteran has been fully compliant with her budget during her stay at [the transitional residence]; however, budget compliance is a required component in this program.  Veteran does admit that the primary reason for her state of homelessness, which promulgated her entry into the [transitional residence], is because she spent her money on private health care for her various ailments.  With continued psychiatric care, it is possible that Veteran may be able to continue to manage her budget with as much success."

Overall, the medical evidence from October to November of 2007 shows that the Veteran has the intelligence and organizational skills to manage her funds, but that her delusions interfere with her judgment.  Although some caretakers have opined that she is competent to manage her funds, the evidence also shows that she continues to seek treatment for medical conditions that are not present.  Most importantly, the November 2007 VA mental health note warns that continued psychiatric care is necessary if the Veteran is to continue managing her funds.  

At an October 2008 VA gynecology visit, the Veteran complained of abdominal pain.  "She insists that she has pain due to the foreign objects (wood, metal, etc.) which were "kicked" into her anus when she was attacked and unconscious in 2005.  Despite multiple negative imaging studies and colonoscopies she continues to complain of the discomfort."

A December 2008 VA mental health note shows that she missed an appointment because she was seeking private medical treatment related to removing the foreign objects she believes are still in her body.

Medical evidence from 2008 shows that the Veteran, driven by her delusions, continues to seek unnecessary medical treatment, and that her pursuit of such care has interfered with her mental health treatment.

A February 2009 VA mental health note shows that the Veteran "continues to attend multiple medical appointments and hopes for surgical intervention to remove objects she believes were left in her body by assault perpetrators.  She also believes that some medical providers have conspired to conceal evidence of these implanted objects."

She was provided a December 2009 VA psychiatric examination.  The examiner stated that the Veteran "lacks insight into the delusional nature of her beliefs and is not taking an anti-psychotic medication.  She is reluctant to do so, given the negative side-effects she has experienced on medication and her fear that medication might increase her vulnerability to a future assault."  The examiner explained that the Veteran has difficulty trusting others, and that "at times, her mistrust reaches a delusional level.  For instance, she believes that [her doctors], who recommended that [she] have a payee for her VA benefits, are conspiring against her.  In addition, she believes that people in the music industry (e.g. Carlos Santana) have stolen music that she composed; she is distressed that she has not received any recognition or financial compensation for her music."  The examiner noted that her delusions "have spurred her to seek medical opinions and procedures, some of which have been deemed unnecessary.  Given her poor insight and judgment, her ability to make sound decisions regarding potentially costly and unnecessary medical opinions is impaired."  

Thus, the medical evidence from 2009 shows that the Veteran's delusions and impaired judgment have caused her to make unwise financial decisions, and have prevented her from following her doctor's treatment plan for her mental health.  As noted, her doctors have previously advised that consistent psychiatric treatment is essential to her ability to manage her funds.  

An October 2010 VA examiner opined that her service-connected mental disorder made it impossible to work, citing poor judgment, extremely limited insight into her situation, delusions which influence her interactions with others, and her refusal to take prescribed antipsychotic medication.  Her thought process was rambling, illogical, circumstantial, and tangential, with an overabundance of ideas.  Thought content included ruminations, delusions, and paranoid ideation.  She feels that other have stolen her music, and that others are tracking her through wires attached to her feet.  The examiner opined that she does not understand the outcome of her behavior and does not understand that she has a problem.  The examiner opined that the Veteran is incapable of managing her financial affairs due to her persistent delusions and poor judgment, which have often led her to seek medically unnecessary treatment and opinions.    

The October 2010 VA examination clearly shows that the Veteran is not able to manage her funds, due to poor judgment and noncompliance with her mental health treatment.  

At a March 2013 VA examination to determine competency, the diagnosis was schizophrenia, paranoid type, and PTSD.  She is considered to have total occupational and social impairment.  She presented with good personal hygiene and was oriented to person, place, time and situation.  Her contact was variable and social interactions were appropriate at most times.  Her speech was normal and her language was coherent, tangential, and at times illogical.  Her affect was full range and congruent with the content of her thoughts.  Her mood was alternatively irritable and euthymic.  She denied any suicidal or homicidal ideation.  There was evidence of psychosis with delusional thought processes.  Cognitive screening indicated neurocognitive deficits.  The examiner explained that the Veteran has "a number of somatic, bizarre, grandiose and paranoid delusions.  Regarding her somatic delusions, she reported that her 'toenails don't belong to me' and described having been subjected to an oily or tar-like substance being spread over her head resulting in her needing to 'scrape' this substance off each day.  [The Veteran's] head and eyebrows were noted to be shaven and she offered this explanation for her appearance.  She described having electric wires secured to her skull and body and claimed that her front teeth had been 'knocked out and replaced with inserts and electronic recording devices.'  She stated that a plastic tube had been inserted to replace her esophagus.  She described having breast 'replacements' which were placed to cover over her natural breasts and claimed to have been wrapped in a covering over her entire body while she was sleeping; 'They wrapped my skin up and changed the color of it...  I have been wrapped from head to toe all of my adult life.'  She also described having plastic and electronic devices implanted in her vagina and rectum, including having her mother slip silver into her vagina.  Regarding her paranoid delusions she stated; 'There is a group that doesn't like me as the woman I am' and claimed that this group was attempting to harm her in some way, along with her family who was trying 'to harm me because I was born.'"  The examiner opined that, "because she is unwilling to accept psychotropic medications, her prognosis is very poor.  The primary concern with [the Veteran's] financial capacity is her judgmental abilities.  Her borderline intellectual functioning combined with her impaired abstract reasoning affects her day-to-day judgment and decision making skills.  While she can freely talk about financial and other matters, her comprehension of what she is talking about is more limited (e.g., her average single word reading score compared to her bottom of the low average range sentence comprehension score).  Additionally, upon first impression she appears well organized (i.e. appointment book and phone calls confirming her appointment), but at other times, she appears confused about simple matters (e.g., she had difficulty comprehending the purpose of the evaluation and follow-up appointment and this had to be explained to her multiple times).  Her delusions also significantly impair her judgment and decision making.  She has gone to many doctors and specialists to be treated for issues surrounding her somatic delusions.  She has spent thousands of dollars on medical bills which eventually led to her being homeless.  She refuses to take antipsychotic medication and will not believe what doctors say; rather she goes to other doctors to get their opinions and consequently spends more money on healthcare bills.  Unless largely psychiatrically stabilized, it is likely that she will spend an amount of money on unnecessary medical procedures/bills."  The examiner concluded that, due to the Veteran's "borderline intellectual functioning, impaired abstract reasoning, and active psychosis, it is our opinion that she is marginally capable of managing her finances.  This implies that she is able to manage simpler financial decisions (i.e. everyday purchases and some bill payment) but does not have the judgmental capacity to completely manage her financial affairs.  It is our opinion that she continue to have a fiduciary to help manage her funds and monitor her spending, especially while she is actively psychotic.  Upon psychiatric stabilization, she might be more capable of managing her finances and could be reassessed for financial capacity."  Finally, the examiner expressed concern regarding the Veteran's complaints that her current fiduciary, L.M., has been misusing her funds.  The examiner recommended that the RO examine the fiduciary relations to determine if there is any validity to the Veteran's complaints. 

The presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  38 C.F.R. § 3.353(d); see also 
38 C.F.R. § 3.102.  The competent and probative evidence overwhelmingly confirms that the Veteran is incapable of managing her finances.  Although some medical treatment providers opined in 2007 that the Veteran is capable of managing her funds, it is important to note that those opinions were predicated on the Veteran's compliance with her psychiatric treatment.  The record reflects that she has been largely noncompliant, particularly from 2008 to the present.  Moreover, the Board finds probative the March 2013 VA examiner's opinion, which remarks that the Veteran often appears organized and intelligent, but has severely impaired judgment when it comes to making financial decisions.  Thus, the Board finds this and the other more recent medical evidence of record more probative than the statements from 2007 which indicate that the Veteran is able to manage her funds with proper psychiatric care.

The Board has considered the written contentions of the Veteran with regard to competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the medical evidence of record, particularly the March 2013 VA medical opinion that she is not competent to manage her financial affairs.  As outlined above, the Veteran has a long history of spending money on unnecessary medical appointments and procedures.  Driven by her persistent delusions, her spending has caused her to be homeless at times.  Although the record reflects that she can occasionally perform activities of daily living and handle some funds, the evidence as a whole reflects that the Veteran's cognitive functioning has resulted in poor insight and judgment. She has also shown inconsistency in maintaining a stable mental health treatment plan as she refused to take her prescribed medications against the advice of a trained medical professional.  Most significantly, after reviewing the entire record and considering the effects of the Veteran's mental health disability, the VA examiners concluded that the Veteran was not capable of making wise, reasoned choices and opined that the Veteran was in need of a protective payee.  For these reasons, the Board finds that the presumption of competency has been rebutted and finds that the Veteran is not competent for the purpose of receiving direct payment of her VA benefits.


ORDER

Entitlement to restoration of competency, for the purposes of handling the disbursement of funds associated with the payment of VA benefits, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


